UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-2059


CARLA T. LEWIS,

                    Plaintiff - Appellant,

             v.

OSCAR NAVARRO; WELLS FARGO BANK NA,

                    Defendants - Appellees.



Appeal from the United States District Court for the Eastern District of Virginia, at
Richmond. M. Hannah Lauck, District Judge. (3:20-cv-00590-MHL)


Submitted: May 20, 2021                                           Decided: May 24, 2021


Before WILKINSON, NIEMEYER, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Carla T. Lewis, Appellant Pro Se. John Curtis Lynch, TROUTMAN PEPPER
HAMILTON SANDERS, LLP, Virginia Beach, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Carla T. Lewis seeks to appeal the district court’s order dismissing her civil

complaint without prejudice for lack of subject matter jurisdiction. We have reviewed the

record and find no reversible error. Accordingly, we affirm for the reasons stated by the

district court. Lewis v. Navarro, No. 3:20-cv-00590-MHL (E.D. Va. Sept. 21, 2020). We

further deny Lewis’ “motion to stable probate.” We dispense with oral argument because

the facts and legal contentions are adequately presented in the materials before this court

and argument would not aid the decisional process.

                                                                              AFFIRMED




                                            2